                 Case 2:21-cr-00045-JAM Document 16 Filed 03/01/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00045-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   GUY JOSEPH BASS,                                    DATE: March 2, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      The defendant was arraigned on the Indictment on February 26, 2021. By previous order,

21 this matter was set for status on March 2, 2021.

22          2.      By this stipulation, defendant now moves to continue the status conference until April 13,

23 2021, and to exclude time between February 26, 2021, and April 13, 2021, under Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes police reports, photographs, audio recordings of dispatch traffic, and approximately 14

27          gigabytes of body camera footage. The body camera footage and documents pertaining to the

28          defendant’s criminal history have been produced directly to counsel on February 26, 2021. The


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:21-cr-00045-JAM Document 16 Filed 03/01/21 Page 2 of 3


 1           remainder of the discovery is forthcoming.

 2                  b)      Counsel for defendant desires additional time to consult with her client, to review

 3           the current charges, to conduct investigation and research related to the charges, to review and

 4           copy discovery existing and forthcoming discovery for this matter, to discuss potential resolution

 5           with her client, and to otherwise prepare for trial.

 6                  c)      Counsel for defendant believes that failure to grant the above-requested

 7           continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8           into account the exercise of due diligence.

 9                  d)      The government does not object to the continuance.

10                  e)      Based on the above-stated findings, the ends of justice served by continuing the

11           case as requested outweigh the interest of the public and the defendant in a trial within the

12           original date prescribed by the Speedy Trial Act.

13                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14           et seq., within which trial must commence, the time period of February 26, 2021 to April 13,

15           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17           of the Court’s finding that the ends of justice served by taking such action outweigh the best

18           interest of the public and the defendant in a speedy trial.

19 //

20

21 //

22

23 //

24

25 //

26

27 //

28

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00045-JAM Document 16 Filed 03/01/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: March 1, 2021                                     MCGREGOR W. SCOTT
                                                              United States Attorney
 7

 8                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
 9                                                            Assistant United States Attorney
10

11   Dated: March 1, 2021                                     /s/ HANNAH R. LABAREE
                                                              HANNAH R. LABAREE
12
                                                              Counsel for Defendant
13                                                            GUY JOSEPH BASS

14

15

16                                          FINDINGS AND ORDER

17          IT IS SO FOUND AND ORDERED this 1st day of March, 2021.

18
                                                       /s/ John A. Mendez
19                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
